



COUR DAPPEL DE LONTARIO

RÉFÉRENCE : Dezzou-Koulombo
    (Re) , 2013 ONCA 687

DATE : 20131113

DOSSIER : C56747

Les juges Weiler, Sharpe et
    Rouleau

DANS LAPPEL DE SIMON
    DEZZOU-KOULOMBO

UN APPEL EN VERTU DE LA
    PARTIE XX.1 DU CODE

Jean Richer,
amicus curiae,
pour
    lappelant

Robert Gattrell et Davin Garg, pour
    lintimé le Procureur général de lOntario

Michelle OBonsawin, pour lintimé le Centre
    de santé mentale dOttawa

Date de laudience: le 17 octobre 2013

En appel de la décision
    imposée par la Commission ontarienne dexamen en date du 7 décembre 2012.

Rouleau
    J.A. :

[1]

Lappelant fait appel de la revue annuelle datée
    du 7 décembre 2012. La Commission a conclu que la détention de lappelant dans
    un hôpital, sous réserve de modalités, continuait dêtre nécessaire.

[2]

Je note quil y a eu une décision subséquente de
    la Commission datée du 25 février 2013, suivie de motifs émis le 26 mars 2013.
    Bien que cette décision et ces motifs aient été inclus dans le dossier dappel
    soumis par la Couronne, aucune demande na été faite pour la réception de
    nouvelle preuve. Ainsi, la présente décision ne traite aucunement de cette décision
    subséquente de la Commission ou des incidents qui y sont rapportés. Je me limite
    à la revue annuelle du 7 décembre 2012 portée en appel et la situation
    factuelle telle quelle existait au moment où cette revue annuelle a été complétée.

[3]

Lappelant a fait lobjet dun verdict de
    non-responsabilité criminelle pour cause de troubles mentaux à la suite dune
    accusation dagression sexuelle. Cette accusation découle dun incident ayant
    eu lieu en 2007 où lappelant a frotté les fesses et saisi le vagin dune
    employée dans un magasin.

[4]

À la revue annuelle de lappelant en 2012, la
    Commission a conclu que si lappelant « ne faisait pas lobjet dune décision
    de la Commission, il arrêterait de prendre ses médicaments et représenterait
    alors un risque très important pour la collectivité. » Lexplication donnée par
    la Commission pour cette conclusion est que lappelant souffre dune « grave
    maladie mentale, dont il na absolument aucune conscience, et   quil a
    souffert dune importante décompensation durant la dernière année. Il a déclaré
    clairement ne pas souffrir de trouble mental et ne pas avoir besoin de prendre
    des médicaments. »

[5]

La Commission a donc ordonné la détention de
    lappelant, cette disposition étant nécessaire, « afin de permettre à lhôpital
    de choisir son lieu de résidence et de pouvoir lhospitaliser rapidement si
    cela savère nécessaire. »

[6]

Lappelant fait appel de la décision. Il prétend
    quil ne souffre pas de maladie mentale et quil devrait être libéré de la
    supervision de la Commission. Je rejette ce moyen dappel. À mon avis la
    conclusion de la Commission que lappelant souffre dune grave maladie mentale
    est conforme à la preuve présentée à laudience et aux avis des experts.

[7]

L
amicus
, par contre, présente un
    différent moyen dappel. L
amicus
prétend que les motifs de la
    Commission sont insuffisants. Il accepte, aux fins de lappel, que lappelant
    souffre de trouble mental et quil est fort possible que sil est libéré, il ne
    prendra pas ses médicaments et, par conséquent, il décompensera. Seul, le
    risque de décompensation néquivaut pas à un risque important pour la sécurité
    du public au sens de larticle 672.54 du
Code criminel
, L.R.C. 1985,
    c. C-46. La Commission doit expliquer comment le comportement de lappelant,
    lorsquil décompense, pourrait représenter un risque important pour la sécurité
    du public. L
amicus
prétend aussi quune étude détaillée du dossier ne
    mène pas à une telle conclusion.

[8]

Il incombe, dans tous les cas, aux intimés de
    prouver que lappelant représente un risque important, ce qui «signifie un
    risque véritable quun préjudice physique ou psychologique soit infligé aux
    membres de la collectivité, risque qui est grave dans le sens où le préjudice
    potentiel est plus quennuyeux ou insignifiant. La conduite préjudiciable doit
    être de nature criminelle.»
Winko c. Colombie-Britannique (Forensic
    Psychiatric Institute)
, [1999] 2 R.C.S. 625 au para. 62. De plus, le
    risque doit être étayé par la preuve, et les décisions de la Commission doivent
    être appuyées de motifs :
R. c. Owen
, 2003 CSC 33, [2003] R.C.S.
    779 au para. 46;
Centre de santé mentale de Penetanguishene c. Ontario
    (Procureur général)
, 2004 CSC 20, [2004] 1 R.C.S. 498 au para. 73.

[9]

Je suis davis que les motifs de la Commission sont
    entachés derreurs.

[10]

Notamment, le ouï-dire semble jouer un rôle
    important dans ce cas. Dans
Starson c. Swayze
, 2003 CSC 32, [2003] 1
    R.C.S. 722, au paragraphe 115, la Cour suprême du Canada a reconnu quune
    commission, dans ce cas la Commission du consentement et de la capacité,
    pourrait recevoir du ouï-dire et que « [l]e poids quil convient daccorder à
    une telle preuve est normalement une question qui est laissée à lappréciation
    de la Commission. » Par contre, la cour a ajouté la mise en garde que la
    Commission « doit éviter daccorder une importance trop grande à des éléments
    de preuve non corroborés et ne comportant pas suffisamment dindices de
    fiabilité  »
Ibid.

[11]

La Commission avait devant elle des rapports
    contenant du ouï-dire. Ces rapports indiquent que lappelant aurait été vu par
    quelquun dans le couloir de son appartement avec un couteau. Il aurait aussi
    été vu à parler seul à voix haute dans les corridors au point de rendre certaines
    personnes mal à laise et se serait comporté de façon inappropriée avec des
    résidents de lédifice où il demeurait. Les psychiatres semblent sappuyer sur
    ce ouï-dire  de sources non identifiées  pour conclure que lappelant, en
    état de décompensation, peut présenter «une désorganisation de son comportement,
    des comportements sexuels inadéquats ainsi quune altération de son jugement et
    de son autocritique.»

[12]

Par contre, les divers incidents dont les
    rapports font état ont été niés ou expliqués par lappelant dans son témoignage
    devant la Commission. De plus, il y avait de lappui pour les propos de
    lappelant. Les rapports de lhôpital indiquent que les voisins de lappelant,
    qui étaient la source du ouï-dire concernant certains incidents, sont quelque
    peu intolérants à son égard et « le taquinent et le provoquent. » La Commission
    na pas tranché les questions de crédibilité soulevées par lappelant dans son
    témoignage et les motifs de la Commission ne contiennent aucun commentaire
    concernant la fiabilité du ouï‑dire que les psychiatres citent à lappui
    de leur avis.

[13]

Il y avait certainement de la preuve au dossier
    qui démontrait que le comportement de lappelant, quand il décompense, peut
    être perçu comme troublant, agressif et alarmant. Ceci ne constitue pas
    nécessairement une conduite de nature criminelle qui comporte un risque
    important pour la sécurité du public.

[14]

La Commission doit évaluer le comportement
    parfois dérangeant de lappelant dans le contexte entier que présente le
    dossier. Lappelant na commis quune seule infraction, linfraction initiale
    dagression sexuelle en 2007 où la poursuite a élu de procéder par voie
    sommaire. Lappelant na aucun casier judiciaire et aucune accusation na été
    portée contre lui depuis 2007 malgré le fait quil a vécu dans la communauté
    pour une bonne portion de cette période. Les résultats du test de dangerosité
    HCR-20 démontrent quil était à faible risque lorsquil a été admis en 2007.
    Depuis ses résultats sont passés de 11 à 7 indiquant un risque encore plus bas.

[15]

De plus, le «risque pour la société» que
    présentait M. Dezzou-Koulombo est passé, dans lévaluation des psychiatres, d«
    un risque important » dans leur rapport du 10 janvier 2012 à « un risque » tout
    court dans le rapport qui était devant la Commission lors de la revue annuelle
    du 7 décembre 2012. Ce changement est remarquable parce que le paragraphe qui
    le contient, et qui constitue l« Évaluation des risques dans la communauté »,
    est autrement quasi-identique entre les deux rapports des psychiatres.  La
    conclusion des psychiatres que M. Dezzou-Koulombo demeure «
un risque pour la société
»
    ne répond pas aux exigences de larticle 672.54 du
Code criminel
, qui
    prévoit «
un risque
    important pour la sécurité du public
», comme je lavais indiqué
    ci-haut et tel quexpliqué dans les arrêts
Penetanguishene
et
Winko
.

[16]

Dans ses motifs, la Commission indique que: « En
    se fondant sur la preuve présentée, la Commission na eu aucune difficulté à en
    arriver à la conclusion unanime que [lappelant] représentait toujours
un risque important pour la
    collectivité
». Ces motifs nexpliquent toutefois pas comment la
    Commission a conclu que le risque était « important », étant donné que le
    rapport des psychiatres devant la Commission en décembre 2012 ne le qualifiait
    plus ainsi.

[17]

En lespèce, les motifs sont insuffisants pour démontrer
    que la Commission a tenu compte de toute la preuve et pour expliquer pourquoi
    la Commission a rejeté le témoignage de lappelant et a accepté le ouï-dire de
    sources non identifiées. Lappelant et cette cour sont laissés dans le doute
    quant à la raison pour laquelle la Commission a conclu quil posait un tel
    risque :
R. c. Sheppard
, 2002 CSC 26,

[2002] 1
    R.C.S. 869 au para. 55.

[18]

Ceci dit, et malgré lexcellente présentation faite
    par l
amicus
, je ne suis pas en mesure de conclure quil ny avait pas
    suffisamment de preuve devant la Commission pour conclure que lappelant pourrait
    représenter un risque important pour la sécurité du public. Lincident original
    en 2007 était sérieux et le témoignage des psychiatres démontre que ceux-ci
    considèrent que lappelant demeure un risque pour la collectivité. Cest à la
    Commission dévaluer cette preuve ainsi que les autres éléments de preuve pour
    déterminer le niveau de risque. Cependant, lévaluation doit aussi tenir compte
    de preuves contraires. Les motifs doivent expliquer le raisonnement de la
    Commission.

[19]

Pour ces motifs, jordonnerais que la Commission
    soit convoquée pour décider de nouveau la cause en suivant les dires des arrêts
Penetanguishene
et
Winko
, et pour expliquer ses résultats en
    respectant larrêt
Sheppard.

Je note
    que le prochain examen annuel est prévu pour le 28 novembre 2013. La Commission
    pourrait rendre la décision requise par la présente ordonnance en conjonction
    avec cet examen annuel déjà prévu.

« Paul
    Rouleau j.c.a. »

« Je
    souscris K.M. Weiler j.c.a »

« Je
    souscris Robert J. Sharpe j.c.a. »

Rendu : le 13 novembre 2013


